Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               November 14, 2018

The Court of Appeals hereby passes the following order:

A19E0017. LORI CHEATHAM v. MARK CHEATHAM.

      The Appellant’s Motion for Extension of Time to File Application for
Discretionary Appeal filed in the above-styled case as a Court Rule 40 (b) Emergency
Motion is hereby GRANTED. Pursuant to Court Rule 31 (i), the Appellant
Application for Discretionary Appeal is due on Monday, December 10, 2018.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       11/14/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.